Case 2:20-cv-01437-ODW-AS Document 22 Filed 05/15/20 Page 1 of 2 Page ID #:97

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                                                 CASE NUMBER:


 SOCHIL MARTIN                                                     2:20−cv−01437−ODW−AS
                                                 Plaintiff(s),

          v.
 LA LUZ DEL MUNDO, et al.
                                                                   NOTICE TO FILER OF DEFICIENCIES IN
                                               Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




 PLEASE TAKE NOTICE:

 The following problem(s) have been found with your electronically filed document:

 Date Filed:         5/15/2020
 Document Number(s):                21
 Title of Document(s):             Service of Summons and Complaint Returned Executed (21
 days)
 ERROR(S) WITH DOCUMENT:

 Case number is incorrect or missing.




 Other:

 This filing has incorrect case number as:2:20−cv−01437−DDP−AS. Per 3/12/2020 case was reassigned to
 Judge Otis D. Wright II, docket no. 8. Complete and Correct case number is to read as:
 2:20−cv−01437−ODW−AS. Clerk notes filer has previously left the Official Judge and Magistrate's initials off
 the multiple waivers efiled ( docket no. 9−20)... Henceforth,Please always cite the Complete case number in
 future filings
 Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
 document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
 notice unless and until the Court directs you to do so.


                                                Clerk, U.S. District Court

 Dated: May 15, 2020                            By: /s/ Linda Chai Linda_Chai@cacd.uscourts.gov
                                                   Deputy Clerk

  G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
Case 2:20-cv-01437-ODW-AS Document 22 Filed 05/15/20 Page 2 of 2 Page ID #:98

 cc: Assigned District Judge and/or Magistrate Judge

     Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.




  G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
